I am unable to agree with the conclusion of the majority, or the reasoning of Mr. Chief Justice DAVIS although I agree to the conclusion reached by him that the decree should be reversed.
In the first place, there should be eliminated from the reasoning all considerations of the court's disposition to favor the city by giving to it every advantage that can be justly given it to reduce its loss, as well as all thought of the "common, every-day, ordinary depositors" who, as the Chief Justice says, are the " 'forgotten men' and 'forgotten women' in these bank liquidations."
It may be entirely true that the bank's depositors, whether men or women, are forgotten, but it seems to me that whether they are forgotten by the bank when it is a going concern, or by the State when the liquidator gets control, is a matter which cannot be corrected in litigation like that of the instant case. It may be the degree of forgetfulness is more pronounced and customary when the bank is a going concern than when its affairs pass into the hands of the State for liquidation. In view of the abundant failures of such institutions recently the affirmative side of the proposition may be strongly maintained, which would be an argument in support of the theory that in this case the *Page 126 
special deposit was regarded as an "escrow," or special trust, by the bank officers.
It is perfectly obvious, however, that the transaction must contain within itself the elements of a deposit in the ordinary course of business, or the elements of a special deposit constituting it a specific trust of certain funds. In view of the nature and character of the bank's general and ordinary business, its powers and limitations fixed by its charter, and the law applicable to such claims as made by the appellee in this case, the burden rests upon the town to show clearly that the transaction constituted a trust agreement under which the funds were to be kept separately and apart from the general deposits so that its identity might have been at any time established not as an asset of the Bank but as a fund the title to which never passed to the Bank, but was intended to remain segregated from its assets as the definite property of the person or corporation depositing it, or of the City for whose benefit it was placed there.
If it was afterwards, in violation of the terms of the trust, placed by the Bank officials, or its employees, amongst the general assets of the bank and commingled with its other deposits, that circumstance of wrongful conduct on the Bank's part would not destroy the trust or take from the owner of the property deposited the right to follow the fund into the Bank's assets. It is therefore necessary to look only to the transaction itself for the elements which place the deposit of $30,000.00 in the one category or the other.
The allegations of the bill show that the money was to have been deposited by the Town of Dunnellon in the Bank of Dunnellon "in a special trustee account" to be used for the sole purpose of retiring and redeeming the remainder of certain outstanding bonds. Such were the terms of the ordinance which provided for the sale of the electric plant *Page 127 
to the Florida Power Corporation and disclosed the town's purpose in making the deposit, and is an aid in the interpretation of the so-called escrow agreement.
The agreement entered into with the Power Company contains the same provision. The agreement also further provides that the Town of Dunnellon shall use all "diligence to retire and recall such bonds" and the "deposit shall remain as security for the redemption thereof, and to be used for no other purpose whatsoever." In a later clause, however, there was a modification of that provision under which the Power Company should be reimbursed from that "fund so deposited" for additional monies advanced by it for "recalling and redemption of the said bonds," or if it should become necessary for the Power Company to "retire the said bonds for its own protection." In which case upon the delivery of the bonds so retired to the Bank, the sum deposited shall be refunded to the Power Company for reimbursement.
So the sum was deposited in a "Trustee account" to be used by the Town not at any specified time but at different times suitable to its convenience for three purposes. First, to pay bonds as they were called and redeemed; second, to reimburse the Power Company for money which it might advance to the Town for recalling and redeeming the said bonds; third, to reimburse the Power Company for all bonds which it might retire by its own funds for its protection. In any event the Town by its check on the "Trustee account" was empowered to disburse the fund in whole or in part.
The Bank was appointed jointly by the Town and the Power Company as "escrow agent" of the agreement entered into between them on November 7, 1929, which was the agreement under which the sale of the electric plant was made. In the instrument nominating the bank as "escrow agent" was contained a notification that with the instrument *Page 128 
there was also deposited with the Bank by the Town the sum of $30,000.00 concerning which the Bank was instructed to "deposit and place this $30,000.00 in a special Trustee's account." The Bank was notified that the deposit was to be used for the purpose of retiring the bonds and should remain as security for the redemption of the bonds and security to the Power Company in the event it should find it expedient to advance further monies to the Town to redeem the bonds. The Bank accepted the appointment as "escrow agent."
I can perceive in this transaction none of the elements of a trust with the Bank as Trustee of certain property to be held by it to be set apart from the other assets of the Bank, and from which separate and segregated amount money was to be taken by it from time to time or all at one time for a definite purpose. The Bank was not the Trustee. It merely received the money on deposit agreeing to carry the deposit in a "special Trustee account." The money was deposited by the town, which agreed that it should be deposited in a "special Trustee account" as a sinking fund to be used for a certain purpose. When the Bank accepted the appointment as "escrow agent" the deposit had been made.
When one deposits money in a Bank to a "special Trustee account" it does not constitute the Bank a trustee of the money for a specific purpose, merely because it accepts the deposit so made. No liability attaches to it as Trustee for the purpose to which the money is deposited. That is a matter between the person to whose credit the money is deposited as "special Trustee" and the persons for whose interest or security it is so deposited. The Bank was not required under the "escrow agreement" to decline the payment of any check drawn by the "Special Trustee" which he might draw in payment for a cancelled bond, nor was it *Page 129 
required to examine the transaction and hold or inspect the bond so redeemed. The title to the money passed to the Bank for which, in the usual course of banking, credit was given on its books to the account of the "Special Trustee."
There was nothing in the agreement to prevent the Town or the "Special Trustee" from augmenting the account from time to time by other deposits, indeed the agreement between the Town and Power Company seemed to contemplate such an emergency for the agreement provided that it may become necessary for the Power Company "to advance" "further monies for the recalling and redemption of said bonds." To whom did the Power Company contemplate advancing further monies for that purpose if not to the Town which was to recall and redeem the bonds?
I am therefore of the opinion that the transaction did not constitute the Bank a Trustee, nor did it make of the money deposited a separate and segregated property to be held by the Bank as trustee to which it held no title.
I think the decree should be reversed.